                Case 5:19-cv-00868-EJD Document 34 Filed 07/23/19 Page 1 of 4



 1   Brenton R. Babcock (SBN 162,120)
     Brent.Babcock@wbd-us.com
 2   WOMBLE BOND DICKINSON (US) LLP
     400 Spectrum Center Drive, Suite 1700
 3   Irvine, CA 92618                                           TE
                                                                  S DISTRICT
                                                               A             C
     Telephone: (714) 557-3800                                T




                                                                                          O
                                                         S
 4




                                                                                           U
     Facsimile: (714) 557-3347




                                                        ED




                                                                                            RT
                                                    UNIT
                                                                           VED
                                                                      APPRO




                                                                                                   R NIA
 5   John W. Cox, Ph.D. (pro hac vice)
     John.Cox@wbd-us.com                                                            J. Davil
                                                                                               a




                                                    NO
                                                                            dward
                                                                  Judge E




                                                                                                   FO
 6   WOMBLE BOND DICKINSON (US) LLP




                                                     RT




                                                                                               LI
                                                                      7/23/2019
     271 17th Street, NW, Suite 2400                         ER




                                                        H




                                                                                           A
                                                                  N                            C
                                                                                    F
                                                                      D IS T IC T O
 7   Atlanta, GA 30363                                                      R
     Telephone: (404) 888-7000
 8   Facsimile: (404) 879-2699

 9   Attorneys for Plaintiffs
     NUTRAMAX LABORATORIES, INC. and
10   NUTRAMAX LABORATORIES VETERINARY SCIENCES, INC.

11                       UNITED STATES DISTRICT COURT

12     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

13
     NUTRAMAX LABORATORIES,                  Case No. 3:19-CV-00868-EJD
14   INC. and                                Judge: The Honorable Edward J. Davila
     NUTRAMAX LABORATORIES
15   VETERINARY SCIENCES, INC.,                     JOINT STIPULATION OF
                                                    VOLUNTARY DISMISSAL
16                    Plaintiffs,
           v.
17
     REDDOG HEALTH, INC.,
18
                      Defendant.
19

20

21

22
                 Case 5:19-cv-00868-EJD Document 34 Filed 07/23/19 Page 2 of 4



 1          WHEREAS, Plaintiffs Nutramax Laboratories, Inc. (“Nutramax Labs”)

 2   and Nutramax Laboratories Veterinary Sciences, Inc. (“Nutramax Vet

 3   Sciences”) (collectively, with Nutramax Labs, “Nutramax”) sued Defendant

 4   RedDog Health, Inc. (“RedDog”) in the United States United States District

 5   Court for the Northern District of California alleging that RedDog’s products

 6   labeled Liver Support Gel (“LSG”), as described in the Complaint (D.I. 1),

 7   infringe one or more claims of the asserted patents (as defined in the Complaint

 8   (D.I. 1), i.e., U.S. Patent Number 6,555,141, U.S. Patent Number 6,863,906,

 9   and U.S. Patent Number 7,563,779);

10          WHEREAS, this action was assigned Civil Action Number 5:19-CV-

11   00868-EJD (the “Pending Case”);

12          WHEREAS, Nutramax moved for Entry of Default on April 15, 2019

13   (D.I. 9);

14          WHEREAS, the Clerk noticed Entry of Default on April 17, 2019 (D.I.

15   10);

16          WHEREAS, Nutramax moved for a Default Judgment on June 21, 2019

17   (D.I. 19);

18          WHEREAS, counsel for RedDog entered an appearance on June 27,

19   2019 (D.I. 28);

20          WHEREAS, RedDog filed a Stipulation for Continuance on June 27,

21
                                              -2-
22
                 Case 5:19-cv-00868-EJD Document 34 Filed 07/23/19 Page 3 of 4



 1   2019 (D.I. 29);

 2          WHEREAS, RedDog filed a Motion to Set Aside Default on June 28,

 3   2019 (D.I. 30);

 4          WHEREAS, RedDog filed a renewed Stipulation for Continuance on

 5   June 28, 2019 (D.I. 31);

 6          WHEREAS, the Court granted the Stipulation for Continuance (D.I. 31)

 7   on June 29, 2019 (D.I. 32);

 8          WHEREAS, counsel for Nutramax and counsel for RedDog have met

 9   and conferred regarding the status of the Pending Case and the underlying

10   dispute;

11          WHEREAS, based on those discussions, the Parties have entered into a

12   confidential settlement agreement to resolve the dispute in the Pending Case;

13   and

14          WHEREAS, based on the covenants and representations below, the

15   Parties have agreed to voluntarily dismiss the Pending Case with prejudice

16   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

17          THEREFORE, IT IS STIPULATED AND AGREED, by and between

18   the Parties that:

19          1.       The parties have entered into a confidential settlement agreement,

20   signed by Nutramax on July 17, 2019, and by RedDog on July 17, 2019; and

21
                                                -3-
22
                Case 5:19-cv-00868-EJD Document 34 Filed 07/23/19 Page 4 of 4



 1         2.       This action be DISMISSED WITH PREJUDICE under Federal

 2   Rule of Civil Procedure 41(a)(1)(A)(ii).

 3

 4   Dated: July 17, 2019                         Respectfully submitted,

 5
     By: /s/ Brenton R. Babcock                   By: /s/ Christopher D. Lee
 6   Brenton R. Babcock                           Christopher D. Lee
     Brent.Babcock@wbd-us.com                     christopher@lacommerciallaw.com
 7   WOMBLE BOND DICKINSON (US) LLP               L.A. COMMERCIAL ATTORNEY
     400 Spectrum Center Dr., Suite 1700          134 E. Valley Blvd.,
 8   Irvine, CA 92618                             Alhambra, CA 91801
     (714) 557-3800 (telephone)                   Telephone: (626)782-7383
 9   (714) 557-3347 (facsimile)                   Facsimile: (626)782-7342

10   John W. Cox, Ph.D. (pro hac vice)            Attorney for Defendant
     John.Cox@wbd-us.com                          RedDog Health, Inc.
11   WOMBLE BOND DICKINSON (US) LLP
     271 17th Street, NW, Suite 2400
12   Atlanta, GA 30363
     (404) 888-7000 (telephone)
13   (404) 879-2699 (facsimile)

14   Attorneys for Plaintiffs
     Nutramax Laboratories, Inc. and
15   Nutramax Laboratories Veterinary
     Sciences, Inc.
16

17

18

19

20

21
                                                -4-
22
